 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                                       SAN JOSE DIVISION
11
12
     JASON SMITH,                                          5:18-cv-06378-BLF
13
                                          Plaintiff,       ORDER GRANTING MOTION TO
14                                                         CHANGE THE DISPOSITIVE
                   v.                                      MOTION DEADLINE
15
16   M. DAGUIO, et al. ,
17                                     Defendants.
18
19         Defendants moved this Court to change the time to file a summary-judgment or other

20   dispositive motion, through March 20, 2020. After full consideration, and good cause appearing,

21   Defendants’ motion is GRANTED.

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28
                                                       1
                                            Order Granting Mot. Change Time (5:18-cv-06378-BLF)
 1         Pursuant to the Court’s September 24, 2019 Order, Plaintiff’s opposition to the summary

 2   judgment or other dispositive motion must be filed with the Court and served upon Defendants no

 3   later than 28 days from the date the motion is filed. Defendants shall file a reply brief no later

 4   than 14 days after the date the opposition is filed. The motion will be deemed submitted on the

 5   date the reply brief is due.

 6         IT IS SO ORDERED.

 7

 8         Dated: _January 7, 2020_                          __________________________________
                                                               The Honorable Beth Labson Freeman.
 9
10
11
     SF2019202428
12   21753117.docx
13
14
15
16
17
18
19
20

21

22

23

24

25

26

27

28
                                                       2
                                              Order Granting Mot. Change Time (5:18-cv-06378-BLF)
